Citation Nr: 0030319	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral knee, right 
hip, right calf, and low back disabilities claimed as 
secondary to the service connected right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in July 1999.  It was 
remanded for a medical opinion.  All requested development 
has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  No competent medical evidence or opinion has related the 
veteran's bilateral knee, right hip, right calf, and low back 
disabilities to his service connected right cuboid fracture.

3.  A November 1999 addendum to a March 1997 VA examination 
contains a professional opinion to the effect that the 
veteran's bilateral ankle equinus is due to congenital 
etiology.


CONCLUSION OF LAW

Bilateral knee, right hip, right calf, and low back 
disabilities were not incurred in or aggravated by active 
service and are not proximately due to service connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral knee, right hip, 
right calf, and low back disabilities have developed 
secondary to his service connected right foot disorder.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
38 C.F.R. § 3.310 provides that disability which is 
proximately due to or the result of service connected disease 
or injury shall be service connected.

Service connection for a right foot disorder, characterized 
as residuals of a march fracture of the right cuboid was 
granted via a rating decision of May 1994.  An evaluation of 
noncompensable was assigned.  That evaluation was increased 
to 10 percent by a rating decision of July 1997, and was made 
effective as of July 23, 1993.

A review of the veteran's service medical records indicates 
that his right foot was casted in February 1954.  In July 
1954, the veteran was seen complaining of foot problems and 
was diagnosed with pes cavus of the right foot.  He requested 
arch supports.  He was again seen in January 1955, was again 
diagnosed with pes cavus, and was given a light duty profile.  
Pes cavus was not noted on his entrance exam, and was first 
diagnosed after his march fracture.

The report of a VA foot examination, conducted in April 1995, 
shows that the veteran has rigid forefoot cavus.  He 
complained that he has trouble walking and wearing shoes.  
Pain to palpation was noted in the cuboid area of the right 
foot.  X-ray examination revealed a comminuted fracture of 
the cuboid, but no soft tissue swelling about the fracture 
site.

VA outpatient treatment reports, dated from March 1996 to 
April 1997, show the veteran continuing to complain of right 
foot pain.  In April 1996 he was noted to have severe pes 
cavus.  

Private medical records, dated in August 1996, show the 
veteran with bilateral cavus deformity.  He had only five 
degrees of active dorsi-flexion with normal plantar flexion 
bilaterally.  A tight heel cord was observed, more prominent 
on the right.  A healed midfoot wound was observed on the 
right.  X-ray examination of the right ankle confirmed the 
cavus deformity.  There was a small calcification about the 
medial aspect of the talus on the right foot, etiology 
undetermined.  

The report of a VA foot examination, conducted in March 1997, 
shows the veteran complaining of pain when he ambulates, arch 
pains bilaterally, and calf and ankle pain.  Vascular 
examination was 4/4 bilaterally.  Neurological showed 
vibratory, proprioception, sharp versus dull, senses intact.  
Achilles reflex was 0+ bilaterally.  Muscle strength of the 
intrinsic and extrinsic muscles of the feet was 5/5 
bilaterally.  No hypertrophy or atrophy was noted.  No spasms 
were noted.  

Arthopoiemetric exam showed five degrees of ankle 
dorsiflexion on the left with knee extended and five degrees 
of ankle dorsiflexion with the knee flexed.  On the right 
there was two degrees of ankle dorsiflexion with the knee 
extended and five degrees with the knee flexed.  The end 
range of motion of both ankles was firm.  The sub-talar joint 
had 12 degrees of inversion and 4 degrees of eversion 
bilaterally.  There was a right fifth overlapping toe on the 
fourth.  The neutral calcaneal stance at the right was four 
degrees varus and the relax calcaneal stance was three 
degrees varus.  The metatarsal heads one through five lay 
parallel in the same plane.  There was a rigid cavus foot.

Gait analysis showed the veteran ambulated without heel 
strike.  There was no intraarticular swelling.  No 
periarticular swelling.  There was no  ligamentous laxity 
noted.  Hallux dorsiflexion was 75 degrees bilaterally.  
There was adequate extension and flexion of the lesser meta-
carpal phalangeal joints (MPJ's) two through five.  

The impression given was abnormal gait, it was noted that the 
veteran was not going through the normal supinator, pronator 
curve of gait.  He did not hit with heel strike bilaterally.  
Also diagnosed was ankle equinus, restrictive range of 
motion, etiology probably a combination of osseus and 
muscular; rigid pes cavus probably congenital and not likely 
related to the fracture of the cuboid; and ankle and leg 
condition secondary to restrictive range of motion of the 
ankles, inadequate range of motion causing leg and ankle 
pain.  

In July 1999 the Board remanded this claim for the purpose of 
obtaining a professional opinion regarding any possible 
relationship between the veteran's right ankle, knee, and hip 
disorders and his service connected right foot disorder.

In November 1999 an addendum to the March 1997 examination 
report was produced.  The examiner noted that he had been 
asked to address the question of whether the veteran's ankle 
equinus and abnormal gait were related to his right cuboid 
fracture.  The examiner stated that they were not related.  
He reported that, in his opinion, the bilateral ankle equinus 
etiology was due to both abnormal biomechanical functions 
from the osseous and muscle structures.  He did not believe 
that the bilateral equinus and abnormal gait were related to 
the right cuboid fracture.  He stated that he believed the 
conditions were due to congenital etiology and normal 
physiological aging.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for bilateral knee, 
right hip, right calf, and low back disabilities claimed as 
secondary to the service connected right foot disorder.  
Although there is some evidence that these disabilities are 
related to a gait disorder and bilateral ankle equinus, 
further development of the evidence in the form of a 
professional opinion has shown that there is no relationship 
between these disorders, their consequences, and the 
veteran's service connected right cuboid fracture.  As the 
service connected disability is not the cause of these 
disorders, and there is no relationship shown between these 
disorders and the right cuboid fracture, the claim for 
service connection on a secondary basis fails.


ORDER

Entitlement to service connection for bilateral knee, right 
hip, right calf, and low back disabilities claimed as 
secondary to the service connected right foot disorder is 
denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

